EVAN A. EVANS, Circuit Judge.
This suit was brought to restrain the defendant from collecting a sum of money assessed as a tax under section 35, part 2, of the National Prohibition Act (41 Stat. 317), for the alleged illegal manufacture and sale of intoxicating liquor.
Appellants deny the manufacture or sale of any intoxicating liquor, and assert the levy is not a tax, but a penalty. Since the questions were argued in this court similar questions have been decided by the Supreme Court in favor of appellants’ contentions. Lipke v. Lederer, 258 U. S.-, 42 Sup. Ct. 549, 66 L. Ed.-, decided June 5, 1922.
Following the opinion announced on that appeal, the decree in this suit must be, and is hereby, reversed, with directions to grant appellants the relief ito which, under the decision above referred to, they are entitled.